DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The amended claims 12-21 and 23-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims as amended are drawn a field device, which is an invention that is independent and distinct from the originally claimed invention that was drawn to a polymer foam.  The invention as presently claimed and the invention as previously claimed relate to each other as the intermediate/final product and the intermediate product (the foam) can be used for different applications such as fire resistant coatings.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims  12-21 and 23-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/028580 to Nu-Chem, Inc., (hereinafter “Nu-Chem”).
The rejection stands as per reasons of record as previously applied to claim 12. 
Specifically, as discussed in the previous office action, Nu-Chem discloses an epoxide polymer foam which is a reaction product of a self foaming, potting compound, comprising at least the following components: a) 25 to 75 wt-% of a diglycidyl ether resin; b) at least one amine containing hardening system comprising a Mannich base; and c) at least one foaming agent.  See illustrative examples. The Mannich base is present in the compositions in the claimed amounts as per illustrative examples (taken into account that the disclosed Mannich base compositions are  water based compositions containing 40 % of the Mannich base).
The diglycidyl ether resin is a bisphenol-A- and/or bisphenol-F diglycidyl ether resin as per disclosure on page 8, last paragraph.  See also illustrative examples. 

The limitation of “for a field device of automation technology, comprising: a measuring transducer for ascertaining a measurement signal and a measurement transmitter for output of a measurement signal ascertained, physical variable of a medium in a containment and/or a tube or pipe and/or a measurement signal ascertained property of the material of the medium, wherein the field device further comprises at least one housing of the measuring transducer and/or of the measurement transmitter, in which electronic components of the measuring transducer and/or of the measurement transmitter are arranged, wherein the electronic components are embedded in the epoxide polymer foam” is an intended use limitation that is only given weight to the extent that the foams disclosed in the reference are capable of being used for the intended application. This limitation is given weight only to the extent that the composition disclosed in the reference is capable of being used such.  The disclosed composition is inherently capable for the claimed use because the claimed composition is believed to be substantially identical to the composition disclosed in the reference.  Therefore, the preamble limitation is anticipated by the reference.  The burden is shifted to the applicant to provide convincing factual evidence to the contrary. 

Claim 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,581,423 to Speranza in combination with DE 198 39 458 to  EICHHOFF GMBH, (hereinafter “Eichhoff”).
The rejection stands as per reasons of record as previously applied to claim 12. 
Specifically, as discussed in the previous office action Speranza discloses an epoxide polymer, which is a reaction product of a potting compound, comprising 25 to 75 wt-% of a diglycidyl ether resin and  at least one amine containing hardening system comprising a Mannich base.  See the entire document, Table “properties of Epoxy resin system” in cols. 7 and 8.   The reference further expressly discloses that the epoxide polymers are suitable as potting compounds.  See abstract. 
Among diglycidyl ether resin suitable for the Speranza invention a bisphenol- diglycidyl ether resin is disclosed in paragraph bridging cols. 3 and 4.  The compositions are self cured (since Mannich base based curing agents are low temperature curing agents). 
Speranza does not disclose addition of foaming agent to the potting composition.
However, Eichhoff expressly discloses that addition of low amounts (up to 10 wt %) foaming agent such as to epoxide potting compounds results in foamed potting compositions that exhibit some advantages over solid potting compounds. [0005, 10, the entire document].  The foaming agents disclosed for epoxy resins are compounds that react with hardener with liberation of hydrogen. [0019].
Therefore, adding a foaming agent to compositions of Speranza to obtain self foaming  potting compounds (foamed at low curing temperature) would have been obvious to achieve advantages of the foamed epoxide polymers consistent with the disclosure of Eichhoff. 
The limitation of “for a field device of automation technology, comprising: a measuring transducer for ascertaining a measurement signal and a measurement transmitter for output of a measurement signal ascertained, physical variable of a medium in a containment and/or a tube or pipe and/or a measurement signal ascertained property of the material of the medium, wherein the field device further comprises at least one housing of the measuring transducer and/or of the measurement transmitter, in which electronic components of the measuring transducer and/or of the measurement transmitter are arranged, wherein the electronic components are embedded in the epoxide polymer foam” is an intended use limitation that is only given weight to the extent that the foams disclosed in the reference are capable of being used for the intended application. This limitation is given weight only to the extent that the composition disclosed in the reference is capable of being used such.  The disclosed composition is inherently capable for the claimed use because the claimed composition is believed to be substantially identical to the composition disclosed in the reference.  This is especially so since S[eranza expressly discloses sitability of the composition of its invention as porring compound. Therefore, the preamble limitation is anticipated by the reference.  The burden is shifted to the applicant to provide convincing factual evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 5-5-2021 have been fully considered but they are not persuasive. The arguments presented by the are made with respect to the amended claims that are drawn to a field device.  As discussed above, the claims drawn to a field devise are withdrawn from further consideration.
The only argument presented by the  applicants with respect to the foam claims is that the prior art reference does not teach a field device.  The applicants argue that the  “the measuring transducer for ascertaining a measurement signal and a measurement transmitter for output of a measurement signal ascertained, physical variable of a medium in a containment and/or a tube or pipe and/or a measurement signal ascertained property of the material of the medium, wherein the field device further comprises at least one housing of the measuring transducer and/or of the measurement transmitter, in which electronic components of the measuring transducer and/or of the measurement transmitter are arranged, 
The examiner in turn, notes that all the recited limitation of the field device, while, obviously being a part of the claimed limitations, are drawn to device that represents an intended use for the claimed epoxide polymer as clearly stated by the claim reciting “Am epoxide polymer foam for a field device.” (Emphasis added)  As such, as discussed above, this limitation is only given weight only to the extent that the polymer foams disclosed in the reference is capable of being used for the claimed application, i.e., in the claimed field device. 
The invention as claimed, thus, is still considered to be unpatentable over the disclosures of the cited references.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765